— In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Smith, J.), dated June 13, 1990, which, inter alia, denied their motion for partial summary judgment on their first, second, and seventh causes of action.
*879Ordered that the order is affirmed, with costs to the respondents Raymond Nieves, R & S Check Cashing Corp., and Action Check Cashing, Inc.
This case involves the sale by the plaintiffs of a check cashing store, and the corporate entities which owned and/or operated the store, to the defendants pursuant to a written agreement. The plaintiffs assert that the defendants, Raymond Nieves, Action Check Cashing, Inc., and R & S Check Cashing Corp., have failed to perform certain obligations pursuant to this agreement and several alleged collateral agreements. However, on each cause of action moved upon, the plaintiffs have either failed to set forth evidentiary facts sufficient to entitle them to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Coley v Michelin Tire Corp., 99 AD2d 795), or there are factual issues that require a trial (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395). Therefore, summary judgment on all three causes of action was properly denied.
We find no merit to the plaintiffs’ remaining contentions. Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.